Name: Council Regulation (EEC) No 3801/85 of 20 December 1985 fixing the basic duties levied on imports into Spain of certain products in the oils and fats sector
 Type: Regulation
 Subject Matter: taxation;  Europe
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 367 / 33 COUNCIL REGULATION (EEC) No 3801 / 85 of 20 December 1985 fixing the basic duties levied on imports into Spain of certain products in the oils and fats sector THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community . Having regard to the Act of Accession of Spain and Portugal , and in particular Article 91 thereof, Whereas account is taken of the average level of such duties and of the prices of the products concerned in the 1 984 / 1 985 marketing year ; Whereas , under Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Communities may adopt , before accession , the measures referred to in Article 91 of the Act of Accession , Having regard to the proposal from the Commission , Whereas Article 75 ( 3 ) of the Act of Accession provides that , for products falling within heading 12.01 B , 12.02 and 23.04 B of the Common Customs Tariff, subject under the previous national arrangements to the levy on import into Spain of the so-called 'regulatory' or 'variable compensatory ' duties , the basic duty will be fixed at a level representative of the 1984 / 1985 marketing years ; HAS ADOPTED THIS REGULATION : Article 1 For the products mentioned below , the basic duties in respect of which Spain shall apply successive reductions as provided for in Article 75 ( 1 ) ( c ) and ( 2 ) ( b ) of the Act ofAccession shall be those indicated in respect of each . Rate ot dut\ (% ) CCT Heading No 12.01 12.02 23.04 Description Community at as present constituted Portugal Third countries Oil seeds and oleaginous fruit , whole or broken : l B. Other :  Cotton seed 6,8 6,8 6,8  Groundnuts , sesamum seed , safflower seed , and sunflower seed 4,1 4,1 4,1  Soya beans , copra , palm nuts and kernels , cruci feros oilseeds and oleaginous fruit exempt exempt exempt  Caster seed 1,6 0,8 4,1  Other 0,5 0,2 1,4 Flours or meals of oilseeds or oleaginous fruit , non-defatted (excluding l mustard flour ): A. of soya beans 2,3 2,3 2,3 B. other :  Linseed or cotton seed 14 14 14  Other 2,3 2,3 2,3 Oil-cake and other residues ( except dregs ) resulting from the extraction of vegetable oils : B. other :  Residues resulting from the extraction of cotton oil : 3,7 2,7 5  Of sunflower 10,7 10,3 11,8  Other 0,7 0,3 1,8 No L 367 / 34 Official Journal of the European Communities 31 . 12 . 85 Article 2 This Regulation shall enter into force on 1 March 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN